Name: Regulation (EU) 2017/1539 of the European Central Bank of 25 August 2017 laying down the date of application of Regulation (EU) 2017/1538 amending Regulation (EU) 2015/534 on reporting of supervisory financial information (ECB/2017/25) to less significant supervised entities which are subject to national accounting frameworks (ECB/2017/26)
 Type: Regulation
 Subject Matter: budget;  accounting;  technology and technical regulations;  business organisation;  Europe;  information technology and data processing;  free movement of capital;  financial institutions and credit;  national accounts
 Date Published: nan

 19.9.2017 EN Official Journal of the European Union L 240/212 REGULATION (EU) 2017/1539 OF THE EUROPEAN CENTRAL BANK of 25 August 2017 laying down the date of application of Regulation (EU) 2017/1538 amending Regulation (EU) 2015/534 on reporting of supervisory financial information (ECB/2017/25) to less significant supervised entities which are subject to national accounting frameworks (ECB/2017/26) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 4(1) and (3), Article 6(2), Article 6(5)(d) and Article 10 thereof, Having regard to Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (2), and in particular Article 21(1), Article 140 and Article 141(1) thereof, Having regard to Regulation (EU) 2017/1538 of the European Central Bank of 25 August 2017 amending Regulation (EU) 2015/534 on reporting of supervisory financial information (ECB/2017/25) (3), and in particular Article 2 thereof, Whereas: (1) Regulation (EU) 2015/534 of the European Central Bank (ECB/2015/13) (4) lays down reporting requirements concerning the supervisory financial information to be submitted by supervised entities to national competent authorities (NCAs). (2) Regulation (EU) 2017/1538 enables the European Central Bank (ECB) to decide, at the request of an NCA, to apply that Regulation to less significant supervised entities which are subject to a national accounting framework based on Council Directive 86/635/EEC (5) and established in the Member State of that NCA from 1 January 2019 if the national accounting framework is not compatible with International Financial Reporting Standards. (3) Following requests submitted by NCAs to the ECB until 27 July 2017 and the assessment performed by the ECB of national accounting frameworks, the ECB has decided to apply Regulation (EU) 2017/1538 to less significant supervised entities established in certain Member States from 1 January 2019. (4) Therefore, a regulation supplementing Regulation (EU) 2017/1538 should be adopted to this end in line with the procedure of Article 26(7) and (8) of Regulation (EU) No 1024/2013, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2017/1538 shall apply to less significant supervised entities which are subject to national accounting frameworks based on Directive 86/635/EEC and established in Germany or France from 1 January 2019. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 25 August 2017. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 141, 14.5.2014, p. 1. (3) See page 1 of this Official Journal. (4) Regulation (EU) 2015/534 of the European Central Bank of 17 March 2015 on reporting of supervisory financial information (ECB/2015/13) (OJ L 86, 31.3.2015, p. 13). (5) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1).